By the Court, Wallace, C. J.:
The defendant was indicted and found guilty of the crime of house-breaking in the day time, which is an offense punishable by imprisonment in the State prison for a term not exceeding five years. (Penal Code, section 462.)
Upon the coming in of the verdict the Court adjudged the defendant to suffer imprisonment in the State prison for the term of ten years.
The judgment is therefore reversed, and the cause remanded with directions to the Court below to proceed to judgment on the verdict.